Exhibit 99.1 ARCA Biopharma announces second quarter 2016 financial results and provides business update Outcome of GENETIC-AF Clinical Trial Interim Efficacy Analysis Anticipated in the Second Quarter of 2017 GENETIC-AF Evaluating Gencaro as Potentially First Genetically-Targeted Treatment for Atrial Fibrillation Westminster, CO, August 9, 2016 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company developing genetically-targeted therapies for cardiovascular diseases, today reported financial results for the quarter ended June 30, 2016, and provided a business update. “We believe that our precision medicine approach to drug development, tailoring medical treatment to the genetic characteristics of patient subpopulations, can enable more effective therapies, improve patient outcomes and reduce healthcare costs,” commented Dr. Michael Bristow, ARCA’s President and CEO.“Our on-going GENETIC-AF Phase 2B/3 clinical trial is evaluating GencaroTM as potentially the first genetically-targeted treatment for atrial fibrillation.We believe enrollment is on track for having a sufficient number of patients by the end of this year for the DSMB Phase 2B interim efficacy analysis, the outcome of which we expect in the second quarter of 2017.With our experienced team, strong balance sheet, supportive collaborations with Medtronic and LabCorp, and high quality investors, we feel ARCA is well positioned as a late stage cardiovascular company dedicated to serving patients with these chronic diseases.” Second Quarter 2016 Summary Financial Results
